DETAILED ACTION
This is in response to the applicant’s communication filed on 4/4/22, wherein:
Claims 1-6, 10-12, 14, 16, 17, 19, 20 are currently pending; and
Claims 7-9, 13, 15, 18, and 21 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Application No. 14856762, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  14856762 fails to provide support for claim 1 (for at least the geo-fencing limitation, the intercom device including a charger limitation, and the intercom device installed at a predefined location limitation), and therefore, also fails to provide support for the dependent claims.  

The disclosure of the prior-filed provisional application, Application No. 62335297, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  62335297fails to provide support for claim 1 (for at least the limitation regarding the intercom device including a charger), and therefore, also fails to provide support for the dependent claims.  

Claim Rejections - 35 USC § 112
WITHDRAWN, in light of Applicant’s amendments.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 10, 11, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20150269827), in view of Kirkeby (US 20050242928), in view of Cameron et al. (US 20090040052), in view of Baczuk et al. (US 20160247378), and further in view of Graafsma (US 20170193806).

Referring to claim 1:
Hopkins discloses a system for tracking wellness and scheduling caregiving, the system comprising: 

a non-transitory computer readable medium (Hopkins [0063][0072][0077] where the alert system server from [0063] includes a CRM);

a processor (Hopkins [0067][0068][0072][0074] The processor 104 may analyze the client's movements using a fall detection algorithms to determine if the client 20 has fallen by meeting a fall condition[0074]);

at least one personal monitoring device associated with a user (Hopkins [0063] A client 20 may wear a wrist-based monitor, such as a watch 30 (or, in some embodiments, a pendant)[0063]);

a mobile device (Hopkins [0063][0093] The watch 30 may detect if the client 20 has fallen and send an alert 40 a caregiver 50 via a caregiver mobile device 60...The alert system 10 may include or interoperate with one or more alert system servers 70 that may provide communication between the client mobile device 25 and the caregiver mobile device 60[0063]); 

an intercom device (Hopkins [0063][0068][0071][0090]-[0096] and Fig. 2B where ...the client mobile device 25 is a mobile device 100...[0068] and the client mobile device is interpreted as the intercom device);

wherein the intercom device transmits a caregiving notification to the mobile device associated with a caregiver (Hopkins [0063][0093] The watch 30 may detect if the client 20 has fallen and send an alert 40 a caregiver 50 via a caregiver mobile device 60. In some embodiments, the system 10 may include a client mobile device 25 to provide a bridge for the watch 30 to communicate to the caregiver mobile device 60 and to carry out other functionality of the alert system 10. The alert system 10 may include or interoperate with one or more alert system servers 70 that may provide communication between the client mobile device 25 and the caregiver mobile device 60[0063] where the client mobile device 25 is the intercom and it communicates with the caregiver mobile device 60, which is the mobile device); 

wherein the non-transitory computer readable medium stores a plurality of user profiles associated with a plurality of users; wherein the non-transitory computer readable medium stores a plurality of caregiver profiles associated with a plurality of caregivers; wherein the non-transitory computer readable medium stores the caregiving notification (Hopkins [0063][0072][0077] FIG. 4a illustrates an example profile screen 400 where either of the client 20 or the caregiver 50 may input profile information 410...[0072] and The alert history screen 590 may include a list of alerts 40 recorded by the alert system 10...[0077]); 

wherein the processor generates the caregiving notification based on each of a health profile of the user, a caregiver profile of the caregiver and analysis of the health data received from the at least one personal monitoring device and a location of the user in response to receiving the health data and the location from the at least one personal monitoring device (Hopkins [0064][0067][0068][0072][0074] The safe zone 605 may be defined as a geofence, where if the client 20 passes outside the safe zone 605, the caregiver 50 may be alerted[0064] and ...when the alert system 10 detects a fall, the alert system 10 may send a fall alert message 510 to the caregiver mobile device 60 and/or the emergency contacts...The processor 104 may analyze the client's movements using a fall detection algorithms to determine if the client 20 has fallen by meeting a fall condition[0074]); 

wherein the intercom device comprises a processor, a memory, a communication interface, a speaker and a microphone; wherein the intercom device communicates with the at least one personal monitoring device (Hopkins [0063][0068][0071][0090]-[0096] and Fig. 2B where ...the client mobile device 25 is a mobile device 100...[0068] and the client mobile device is interpreted as the intercom device and In some embodiments, the system 10 may include a client mobile device 25 to provide a bridge for the watch 30 to communicate to the caregiver mobile device 60[0063]);

wherein the at least one personal monitoring device comprises at least one wearable device (Hopkins [0063] In some embodiments, the system 10 may include a client mobile device 25 to provide a bridge for the watch 30 to communicate to the caregiver mobile device 60 and to carry out other functionality of the alert system 10[0063] where the watch 30 is interpreted as the personal monitoring device and where the client mobile device 25 is interpreted as the intercom device);

wherein the intercom device further comprises a passive antenna (Hopkins [0063][0068][0093] where the client mobile device may be a wireless phone which ...can include communication subsystems 120 designed to operate over a GSM network, a GPRS network, an EDGE network, a Wi-Fi or WiMax network, and a Bluetooth network...[0093] and Communication functions can be facilitated through one or more wireless communication subsystems 120, which can include radio frequency receivers and transmitters and/or optical (e.g., infrared) receivers and transmitters[0093] and where the wireless phone includes at least one antenna to transmit or receive radio signals and where on pages 9-10 of the specification, Applicant indicates that Bluetooth uses a passive antenna); 

wherein the intercom device triggers an alarm on the speaker in response the health data of the user violating a threshold (Hopkins [0018][0021][0025][0030][0074][0088] ...when the alert system 10 detects a fall...the client mobile device 25 may initiate a phone call with the caregiver mobile device 25... a fall may be determined when the magnitude and/or direction of an acceleration, the rate of change of acceleration, or other measured motion of the watch 30 exceeds a threshold...[0074] and If the heart rate goes above or below pre-determined thresholds the caregiver 50 or emergency contact may be alerted[0088] and The client mobile application 27 and the caregiver mobile application 65 may use voice and data capabilities to send SMS messages, MMS, push notification, email alerts and to place a series of calls to an emergency operator 80 to resolve a crisis. Additionally, the client mobile application 27 may also be configured to initiate a mobile call between the client mobile device 25 and caregiver mobile device 60 when the alert button 320 has been pressed or when the accelerometer 230 detects a fall. This will allow the client 20 to hear and communicate with the caregiver 50[0069] where allowing the client to hear the caregiver indicates that the alarm uses the speaker and where Examiner notes that the various types of messages which may be transmitted through the client mobile device 25 may provide an alarm through the speaker); 

wherein the at least one wearable device comprises a fall detector (Hopkins [0074] To detect falls, the watch 30 may include an accelerometer 240[0074]);

wherein the fall detector detects falling of the user (Hopkins [0069] ...when the accelerometer 230 detects a fall[0069]).

Hopkins discloses a system for sending medical emergency alerts (abstract), including, as above, an intercom device (Hopkins [0063] In some embodiments, the system 10 may include a client mobile device 25 to provide a bridge for the watch 30 to communicate to the caregiver mobile device 60 and to carry out other functionality of the alert system 10[0063] where the watch 30 is interpreted as the personal monitoring device and where the client mobile device 25 is interpreted as the intercom device).  Hopkins does not disclose wherein the passive antenna detects strength of a signal transmitted by the at least one wearable device worn by the user, wherein the strength of the signal indicates the location of the user in relation to the ...device; and wherein the ...device is installed at a predefined location in the premises of the user.

However, Kirkeby teaches a similar system for responding to medical alerts (abstract).  Kirkeby teaches wherein the passive antenna detects strength of a signal transmitted by the at least one wearable device worn by the user, wherein the strength of the signal indicates the location of the user in relation to the ...device; and wherein the ...device is installed at a predefined location in the premises of the user (Kirkeby [0036] The location detection units 116, 136, and 176 can be any device or system capable of determining the location of the associated device inside the medical facility. Suitable location detection units may use Bluetooth technology, Global Positioning System ("GPS") receivers, detecting proximity to a known physical location (e.g., the emergency signal was received at wireless hub #2, therefore the medical device is located in room 200 or 202), radio frequency identification ("RFID") chip tracking systems, differential signal strength techniques, and/or the systems described in An Indoor Positioning Service for Bluetooth Ad Hoc Networks and Performance of Bluetooth Technologies and their Applications to Location Sensing, which are herein incorporated by reference in their entirety. Some embodiments may also use a combination of permanent locations (e.g., patient console #3 is always in room 105) and real-time location detection[0036]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins to incorporate detecting signal strength as taught by Kirkeby because this would provide a manner for determining the location of a device (Kirkeby [0036]) thus aiding the user by providing desired information about a device.

Hopkins, as modified by Kirkeby, discloses a system for sending medical emergency alerts (abstract).  Hopkins, as modified by Kirkeby, does not disclose wherein the intercom device receives a fall detection from the fall detector, wherein the processor of the intercom device plays an alarm sound using the speaker based on the fall detection, wherein the processor initiates a timer based on receipt of the fall detection, wherein the communication interface of the intercom device transmits a help alert to the system upon expiration of the timer unless an acknowledgement of the alarm sound is received at the intercom device.

However, Cameron teaches a similar system for alerting others of the health and welfare of a person (abstract).   Cameron teaches wherein the intercom device receives a fall detection from the fall detector, wherein the processor of the intercom device plays an alarm sound using the speaker based on the fall detection, wherein the processor initiates a timer based on receipt of the fall detection, wherein the communication interface of the intercom device transmits a help alert to the system upon expiration of the timer unless an acknowledgement of the alarm sound is received at the intercom device (Cameron [0050] and Fig. 10 ...a rapid acceleration (such as might be experienced by a fall or an epileptic episode), serves to sound an alarm. If a RED button is not pushed within a certain time, then the alert is sent to a caregiver, first responder, relative, dispatch center, or the like[0050]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins and Kirkeby to incorporate an alarm, timer, and help alert as taught by Cameron because this would provide a manner for sending a help message (Cameron [0050]) thus aiding the user by providing help quickly in an emergency.

Hopkins discloses wherein the intercom device determines presence of the mobile device [associated with the caregiver] within a geo-fence associated with the premises (Hopkins [0089] ...receive, by the client mobile device processor, the geofence via the client mobile device wireless communication module; at step 909, receive, by the client mobile device processor, a current location from the positioning sensor; at step 910, when the current location is outside the geofence, communicate, by the client mobile device processor, a geofence alert...[0089] Examiner notes that Hopkins discloses the use of a geo-fence to define a boundary/threshold distance and further, that Hopkins does not disclose the limitation within the brackets, i.e., specifically determining the presence of the caregiver’s mobile device; however, this is addressed below).  

Hopkins, as modified by Kirkeby and Cameron, discloses a system for sending medical emergency alerts (abstract).  Hopkins, as modified by Kirkeby and Cameron, does not disclose wherein the intercom device determines presence of the mobile device associated with the caregiver within [a boundary]; and wherein the processor of the intercom device plays the alarm sound based on presence of the mobile device.

However, Baczuk teaches a similar system for monitoring dependent individuals (abstract).  Baczuk teaches wherein the intercom device determines presence of the mobile device associated with the caregiver within [a boundary]; wherein the processor of the intercom device plays the alarm sound based on presence of the mobile device (Baczuk [0022]-[0024] the central device may beacon, and the peripheral device may only respond with its own beacon or alarm when the signal strength from the central device beacon approaches or exceeds a threshold [0024] where the peripheral device is the intercom device and the central device and wherein, as indicated by [0022], signal strength is an indicator of distance, i.e., high signal strength indicates that the devices are close).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins, Kirkeby, and Cameron to incorporate the intercom playing an alarm based on the mobile device’s presence as taught by Baczuk because this would provide a manner for helping a user monitor other individuals (Baczuk [0022]) and conserve battery power (Baczuk [0024]), thus aiding the user by helping to ensure the safety of the other individuals.

Hopkins, as modified by Kirkeby, Cameron, and Baczuk, discloses a system for sending medical emergency alerts (abstract).  Hopkins, as modified by Kirkeby, Cameron, and Baczuk, does not disclose wherein the intercom device further comprises a charger configured to provide charging power to the mobile device.

However, Graafsma teaches a similar system for a mobile personal emergency response system (abstract).  Graafsma teaches wherein the intercom device further comprises a charger configured to provide charging power to the mobile device {Graafsma [0024][0027][0028] GPS receiver/cellular transceiver module 108 typically also comprises circuitry to control the charging of battery 111 when GPS device 100 is placed in charging base station 200 [0024]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins, Kirkeby, Cameron, and Baczuk to incorporate a charger as part of the intercom device as taught by Baczuk because this would provide a manner for charging the battery (Graafsma [0027]), thus aiding the user by providing a convenient manner for the user to charge the battery of the mobile device.

Referring to claim 2:
Hopkins discloses wherein the caregiving notification comprises each of the user profile and the location of the user (Hopkins [0070][0071][0072] and Fig. 3B ...an emergency alert 46 may be sent to the caregiver mobile device 60 and the mobile device 60 of emergency contacts along with the client's location 580[0071] and where the notification also includes the name of the client, which is part of the client’s profile, as shown in Fig. 3B).

Referring to claim 4:
Hopkins discloses a system for sending medical emergency alerts (abstract).  Hopkins does not disclose wherein status of the mobile device is received from the mobile device, wherein the status indicates an availability of the caregiver, wherein the processor determines the caregiving notification based on the status.

However, Kirkeby teaches a similar system for responding to medical alerts (abstract).  Kirkeby teaches
wherein status of the mobile device is received from the mobile device, wherein the status indicates an availability of the caregiver, wherein the processor determines the caregiving notification based on the status (Kirkeby [0028] FIG. 7 depicts a status tracking data structure 700 embodiment for each medical staff member and medical device in the hospital. This data structure contains an identifier 702 associated with the staff person or medical device, a name field 704 for the person or device, a current task priority field 706, and a location field 708. The name field 704 contains a plain-text name of the staff person or device. The current task priority field 706 contains the priority associated with the task on which person or device is currently working. The location field 708 contains a code or identifier (e.g., a room number) associated with the area currently occupied by medical staff member or medical device. When the central command computer 109 receives a new task, the central command computer 109 can use the priority field 706 to determine which assets to assign to the task. Thus, for example, if the central command computer 109 receives a cardiac arrest event, it will assign the closest available qualified responder, regardless of what non-interruptible task they are currently working[0028]). 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins to incorporate status tracking as taught by Kirkeby because this would provide a manner for assigning tasks (Kirkeby [0028]) thus aiding the user by assigning the appropriate person for a need.

Referring to claim 5:
Hopkins discloses a system for sending medical emergency alerts (abstract).  Hopkins does not disclose wherein an update is received from the mobile device, wherein the update corresponds to caregiving of the user.

However, Kirkeby teaches a similar system for responding to medical alerts (abstract).  Kirkeby teaches wherein an update is received from the mobile device, wherein the update corresponds to caregiving of the user (Kirkeby [0017][0021][0025][0026] At block 510-512, the console 104 alerts the medical staff person and receives an acknowledgement of receipt. At block 514, the console 104 transmits a response back to the central command computer 109 indicating that the medical staff person will respond to the event[0026] where the console 104 is a mobile device, as indicated in [0017]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins to incorporate receiving an update as taught by Kirkeby because this would provide a manner for indicating that a task has been handled (Kirkeby [0026]) thus aiding the user by tracking tasks.



Referring to claim 6:
Hopkins discloses wherein the processor generates an active caregivers report based on the caregiving notification (Hopkins [0077][0087] The alert history screen 590 may include a list of alerts 40 recorded by the alert system 10, such as, safe zone alerts 41, medicine alerts 42, fall alerts 43, operator alerts 44, exercise alerts 45, emergency alerts 46, heart rate alerts 47, etc.[0077]). 

Referring to claim 10:
Hopkins discloses wherein the at least one wearable device comprises a two-way phone, the two-way phone communicates with the communication interface of the intercom device, wherein the two-way phone further comprises a plurality of speed dial buttons corresponding to a plurality of telephones, wherein pressing of a speed dial button establishes a call with a corresponding telephone of the plurality of telephones (Hopkins [0069]-[0071][0078] In some embodiments, when the system detects a fall, the client mobile application 27 may open an Emergency Contacts screen to permit the client 20 to call for help[0078] where the emergency contacts are interpreted as a plurality of speed dial buttons).

Referring to claim 11:
Hopkins discloses wherein the at least one wearable device comprises an SOS button, wherein the at least one wearable device communicates an SOS notification to the intercom device based on pressing of the SOS button, wherein the intercom device transmits the SOS notification (Hopkins [0070][0071] Additionally, the watch 30 may include an emergency button 340 that the client 20 may press to be connected to an emergency operator 80, such as 911 or an Emergency Response center. In an embodiment, when the emergency button 340 is pressed, the watch 30 may trigger the client mobile device 25 to initiate a call with the emergency operator 80[0071]).

Referring to claim 16:
Hopkins, as modified by Kirkeby and Cameron, discloses wherein the acknowledgement is received by pressing of a button comprised in the intercom device (Cameron [0050] If a RED button is not pushed within a certain time, then the alert is sent to a caregiver, first responder, relative, dispatch center, or the like[0050]).

Referring to claim 17:
Hopkins, as modified by Kirkeby and Cameron, discloses wherein the acknowledgement is received through the communication interface of the intercom device (Cameron [0050] If a RED button is not pushed within a certain time, then the alert is sent to a caregiver, first responder, relative, dispatch center, or the like[0050] where the button is considered to be the communication interface). 

Referring to claim 19:
Hopkins discloses wherein the at least one personal monitoring device comprises a location sensor, the location sensor determines a geolocation of the user, wherein the processor generates the caregiver notification further based on the geolocation (Hopkins [0067][0080][0089] ...receive, by the client mobile device processor, a current location from the positioning sensor; at step 910, when the current location is outside the geofence, communicate, by the client mobile device processor, a geofence alert to the caregiver mobile device processor...[0089]).

Referring to claim 20:
Hopkins discloses wherein an indication of at least one safe space is received, wherein the processor generates the caregiver notification based on the geolocation of the user being outside the at least one safe space (Hopkins [0080][0081] The caregiver 50 may input a zone diameter 610 and an address 660 to fully encompass the client's safe location and a zone description 620 of the safe zone 605. Additionally, the caregiver 50 may specify the medium type 630 of the safe zone alert 41 that is triggered when the client 50 leaves the safe zone 605[0081]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20150269827), in view of Kirkeby (US 20050242928), in view of Cameron (US 20090040052), in view of Baczuk et al. (US 20160247378), in view of Graafsma (US 20170193806), and further in view of Scannell, Jr. (US 20060154642).

Referring to claim 3:
Hopkins, as modified by Kirkeby, Cameron, Baczuk, and Graafsma, discloses a system for sending medical emergency alerts (abstract).  Hopkins, as modified by Kirkeby, Cameron, Baczuk, and Graafsma, does not disclose wherein environmental data is received from at least one online source, wherein the environmental data corresponds to a location of the user, wherein the processor generates the caregiving notification further in response to receiving the environmental data.

However, Scannell teaches a similar system for a health monitoring and alert system (abstract).  Scannell teaches wherein environmental data is received from at least one online source, wherein the environmental data corresponds to a location of the user, wherein the processor generates the caregiving notification further in response to receiving the environmental data (Scannell [0044][0046][0052][0056][0448] Given a present invention sensor, such as a smoke detector, may transmit its device address while activating its audible alarm, the transmission of the device address may be communicated to a main device 10. This communication may take place via a wired and/or wireless connection. In the embodiment of a wireless transmission, the transmission may take place over a ZigBee based wireless network. Upon main device 10's receipt of the ZigBee 104 byte information frame from the respective smoke alarm, main device 10 may process the information and execute a series of actions which may include dialing out to the present invention web server, which, that upon receiving the information, processes and executes a series of call outs and user profile information updates. One of the call outs may be to an alarm service or, pending on the threshold level associated with the smoke detector or detectors, call out to the associated fire department. The fire department may receive or access web information associated with the home or dwelling emergency and rescue which may reside on the present invention web server program. The information may include, but is not limited to, the fire origin area and other affected locations, occupant information (age, disability), dwelling layout, etc. [0448]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins, Kirkeby, Cameron, Baczuk, and Graafsma, to incorporate environmental sensors as taught by Scannell because this would provide a manner for disseminating information to facilitate appropriate action (Scannell [0447]) thus aiding the user by providing desired information.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20150269827), in view of Kirkeby (US 20050242928), in view of Cameron (US 20090040052), in view of Baczuk et al. (US 20160247378), in view of Graafsma (US 20170193806), and further in view of Schlager et al. (US 5461365).



Referring to claim 12:
As above, Hopkins discloses an intercom device (Hopkins [0063] In some embodiments, the system 10 may include a client mobile device 25 to provide a bridge for the watch 30 to communicate to the caregiver mobile device 60 and to carry out other functionality of the alert system 10[0063] where the watch 30 is interpreted as the personal monitoring device and where the client mobile device 25 is interpreted as the intercom device).

Hopkins, as modified by Kirkeby and Cameron, discloses a system for sending medical emergency alerts (abstract).  Hopkins, as modified by Kirkeby, Cameron, Baczuk, and Graafsma, does not disclose wherein the ...device comprises an SOS button, wherein the ...device transmits an SOS notification based on a pressing of the SOS button.

However, Schlager teaches a similar personal alarm system (abstract).  Schlager teaches wherein the ...device comprises an SOS button, wherein the ...device transmits an SOS notification based on a pressing of the SOS button (Schlager 8:46-53 In one embodiment of the invention, the remote unit 82 includes a manually operated switch ("panic button") 112 which is connected to the transmitter 86 to command the transmission of a non-polled message 150. The panic button status bit 168 is set in the outgoing message 150 to indicate to the base station 84 that the panic button has been depressed. Such a button can be used by a child or invalid or other concerned person to bring help[8:46-53]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins, Kirkeby, Cameron, Baczuk, and Graafsma to incorporate an SOS button as taught by Schlager because this would provide a manner for allowing a child, invalid, or other person to bring help (Schlager 8:46-53), thus aiding the user by helping to ensure their safety.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hopkins et al. (US 20150269827), in view of Kirkeby (US 20050242928), in view of Cameron et al. (US 20090040052), in view of Baczuk et al. (US 20160247378), in view of Graafsma (US 20170193806), and further in view of Ten Kate (US 20140191863).

Referring to claim 14:
Hopkins discloses wherein the fall detector comprises an accelerometer (Hopkins [0067] ...a watch 30 may include a user interface 210, user controls 220, an accelerometer 230...[0067]).

Hopkins, as modified by Kirkeby, Cameron, Baczuk, and Graafsma, discloses a system for sending medical emergency alerts (abstract).  Hopkins, as modified by Kirkeby, Cameron, Baczuk, and Graafsma, does not disclose wherein the fall detector comprises...a breathing rate sensor and a heart rate sensor, wherein the falling is detected based on readings from each of the accelerometer, the breathing rate sensor and the heart rate sensor.

However, Ten Kate teaches a related system for detecting a fall and triggering an alert (abstract).  Ten Kate teaches wherein the fall detector comprises...a breathing rate sensor and a heart rate sensor, wherein the falling is detected based on readings from each of the accelerometer, the breathing rate sensor and the heart rate sensor (Ten Kate [0055][0056][0076] and Fig. 2 In alternative embodiments, the fall detector 2 can comprise one or more separate physiological characteristic sensor(s) 16 (which are shown as an optional feature in FIG. 1). These physiological characteristic sensor(s) 16 can include a heart monitor, a breathing rate monitor... the fall detector 2 can be configured as a pendant to be worn around the user's neck which contains the accelerometer 4...[0055] and The fall detector 2 can be configured to communicate with the separate sensor component and request measurements be performed. The outcome of the measurement can be returned to the fall detector 2...[0056]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hopkins, Kirkeby, Cameron, Baczuk, and Graafsma, to incorporate a fall detector including breathing and heart rate sensors as taught by Ten Kate because this would provide a manner for requesting expediting emergency services (Ten Kate [0076]) thus aiding the user by providing help quickly in an emergency.

Response to Arguments
Applicant's arguments filed 4/4/22 have been fully considered but they are not persuasive.

Priority
Examiner reviewed the provisional application 62335297, and found support for the geofencing limitation in accordance with Applicant’s remarks.  However, Examiner reviewed the amended limitations and found further limitations which do not have support in the provisional application (see above).

Claim Rejections – 35 USC 112
Withdrawn, in light of the amendments.  


Claim Rejections – 35 USC 103
Applicant argues that the prior art does not disclose the amended limitation regarding the charger.  Examiner has provided an updated rejection with new prior art to address this limitation (see above).

Applicant further argues that the geo-fence is not used to detect the location of the user, but the caregiver, in accordance with the amended claim limitations of claim 1.  Examiner has provided an updated rejection with new prior art to address this limitation (see above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689